J-S25037-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INT. OF: B.L., A MINOR                :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                                                 :
                                                 :
                                                 :
                                                 :
    APPEAL OF: L.L., NATURAL MOTHER              :   No. 1846 MDA 2019

                Appeal from the Order Entered October 11, 2019
           In the Court of Common Pleas of Northumberland County
               Orphans’ Court at No(s): Adoptee No. 25 of 2019


BEFORE: LAZARUS, J., DUBOW, J., and KING, J.

MEMORANDUM BY KING, J.:                        FILED: JUNE 22, 2020

       Appellant, L.L. (“Mother”), appeals from the order entered in the

Northumberland County Court of Common Pleas, Orphans’ Court, which

granted the petition of Children and Youth Services (“CYS”) for involuntary

termination of Mother’s parental rights to her minor child, B.L. (“Child”).1 We

affirm.

       The relevant facts and procedural history of this case are as follows.

Child was born in December 2005.

          [CYS] first began receiving referrals regarding the minor
          child in 2013. Concerns were substance abuse and mental
          health issues. Mother was hospitalized for a serious attempt
          at suicide after an overdose of prescription medication.
          Ultimately, … Child was adjudicated dependent [on]
          November 15, 2013. She remained in foster care placement

____________________________________________


1The court also terminated the parental rights of father, K.L., who is not a
party to the current appeal.
J-S25037-20


           until March 4, 2015, when Maternal Grandmother and her
           uncle were granted permanent legal custodianship.

           The next referral was in 2015 regarding [Child’s] behavioral
           problems and another suicide attempt by natural mother.

           The agency had at least four subsequent referrals in 2016
           which included maternal grandmother/caretaker’s inability
           to control [C]hild’s behaviors, [C]hild acting aggressively,
           physical abuse of [Child], and lack of parenting ability.
           Additionally, … Mother was not involved with the child as
           she was hospitalized in Danville State Hospital, a mental
           health facility, for a year and a half and upon her discharge
           disappeared.

(Trial Court Opinion, filed January 14, 2020, at 1).

      On February 27, 2018, CYS again placed Child in foster care. Thereafter,

the court deemed Child dependent for a second time. CYS could not make

contact with Mother until September 6, 2018.             Although Mother then

commenced regular visitation with Child, she failed to complete the objectives

outlined in her permanency plan. Significantly, Mother did not provide CYS

with any mental health records to demonstrate that she had sought treatment

for her ongoing mental health issues.

      On May 7, 2019, CYS filed a petition for involuntary termination of

Mother’s parental rights. The court conducted Mother’s termination hearing

on October 11, 2019. Mother, Child, and two CYS caseworkers testified at the

hearing.    At the conclusion of the hearing, the court determined Mother’s

inability to obtain appropriate mental health services rendered her incapable

of providing essential parental care.      Consequently, the court terminated

Mother’s parental rights. On November 8, 2019, Mother timely filed her notice

                                       -2-
J-S25037-20


of appeal and concise statement of errors complained on appeal.

      Mother now raises three issues for our review:

         WHETHER THE TRIAL COURT ERRED IN DETERMINING THAT
         [CYS] PRESENTED CLEAR AND CONVINCING EVIDENCE
         THAT GROUNDS FOR INVOLUNTARY TERMINATION EXIST;
         SPECIFICALLY THAT [CYS] FAILED TO PRESENT ANY
         EVIDENCE OF MOTHER’S ALLEGED MENTAL HEALTH
         INFIRMITY DESPITE THE FACT AND PREMISE THAT HER
         MENTAL HEALTH WAS A PRIMARY BASIS OF THE
         ARGUMENT TO TERMINATE HER PARENTAL RIGHTS?

         WHETHER THE TRIAL COURT ERRED IN DETERMINING THAT
         THE BEST INTERESTS OF THE CHILD WOULD BE SERVED
         BY TERMINATING PARENTAL RIGHTS?

         WHETHER THE TRIAL COURT ERRED IN DETERMINING THAT
         ALTHOUGH [MOTHER] HAD VISITED CHILD AT VIRTUALLY
         EVERY OPPORTUNITY AVAILABLE TO HER DURING THE
         PENDENCY OF THE PHYSICAL PLACEMENT OF CHILD, THE
         COURT DENIED HER MOTION FOR A COURT ORDERED
         BONDING ASSESSMENT?

(Mother’s Brief at 8).

      Appellate review in termination of parental rights cases implicates the

following principles:

         In cases involving termination of parental rights: “our
         standard of review is limited to determining whether the
         order of the trial court is supported by competent evidence,
         and whether the trial court gave adequate consideration to
         the effect of such a decree on the welfare of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972
A.2d 5, 8 (Pa.Super. 2009)).

            Absent an abuse of discretion, an error of law, or
            insufficient evidentiary support for the trial court’s
            decision, the decree must stand. … We must employ
            a broad, comprehensive review of the record in order

                                    -3-
J-S25037-20


              to determine whether the trial court’s decision is
              supported by competent evidence.

           In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
           banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
           (internal citations omitted).

              Furthermore, we note that the trial court, as the finder
              of fact, is the sole determiner of the credibility of
              witnesses and all conflicts in testimony are to be
              resolved by [the] finder of fact. The burden of proof
              is on the party seeking termination to establish by
              clear and convincing evidence the existence of
              grounds for doing so.

           In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
           2002) (internal citations and quotation marks omitted). The
           standard of clear and convincing evidence means testimony
           that is so clear, direct, weighty, and convincing as to enable
           the trier of fact to come to a clear conviction, without
           hesitation, of the truth of the precise facts in issue. In re
           J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We may
           uphold a termination decision if any proper basis exists for
           the result reached. In re C.S., 761 A.2d 1197, 1201
           (Pa.Super. 2000) (en banc). If the court’s findings are
           supported by competent evidence, we must affirm the
           court’s decision, even if the record could support an opposite
           result. In re R.L.T.M., 860 A.2d 190, 191[-92] (Pa.Super.
           2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d
1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d 1165

(2008)).

      CYS filed a petition for the involuntary termination of Mother’s parental

rights to Child on the following grounds:

      § 2511. Grounds for involuntary termination

      (a) General Rule.―The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following

                                       -4-
J-S25037-20


       grounds:

                                       *       *   *

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental well-
              being and the conditions and causes of the incapacity,
              abuse, neglect or refusal cannot or will not be
              remedied by the parent.

                                       *       *   *

       (b) Other considerations.―The court in terminating the
       rights of a parent shall give primary consideration to the
       developmental, physical and emotional needs and welfare of
       the child. The rights of a parent shall not be terminated solely
       on the basis of environmental factors such as inadequate
       housing, furnishings, income, clothing and medical care if
       found to be beyond the control of the parent. With respect to
       any petition filed pursuant to subsection (a)(1), (6) or (8), the
       court shall not consider any efforts by the parent to remedy the
       conditions described therein which are first initiated
       subsequent to the giving of notice of the filing of the petition.

                                       *       *   *

23 Pa.C.S.A. § 2511(a)(2), (b).                “Parental rights may be involuntarily

terminated where any one subsection of Section 2511(a) is satisfied, along

with consideration of the subsection 2511(b) provisions.” In re Z.P., supra

at 1117.2

          Initially, the focus is on the conduct of the parent. The party
          seeking termination must prove by clear and convincing
          evidence that the parent’s conduct satisfies the statutory
____________________________________________


2CYS also sought the involuntary termination of Mother’s parental rights under
Sections 2511(a)(1), (5), and (8), but we need only analyze Section
2511(a)(2) for purposes of this appeal.

                                           -5-
J-S25037-20


          grounds for termination delineated in Section 2511(a). Only
          if the court determines that the parent’s conduct warrants
          termination of …her parental rights does the court engage
          in the second part of the analysis pursuant to Section
          2511(b): determination of the needs and welfare of the child
          under the standard of best interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

      In her first issue, Mother submits CYS relied on unsubstantiated hearsay

and speculation to establish that Mother was involuntarily committed to a

mental hospital. Mother also avers that CYS did not conduct a mental health

evaluation in this case; instead, CYS impermissibly relied on its caseworkers

to opine on Mother’s mental health. Moreover, Mother asserts she did not

know about Child’s second dependency adjudication, and she cannot be

culpable for her absence from Child’s life throughout 2018. Mother concludes

the trial court erroneously terminated her parental rights, because it lacked

clear and convincing evidence of any mental health infirmity that renders her

unable to parent. We disagree.

      “The bases for termination of parental rights under Section 2511(a)(2),

due to parental incapacity that cannot be remedied, are not limited to

affirmative misconduct; to the contrary, those grounds may include acts of

refusal as well as incapacity to perform parental duties.” In re S.C.B., 990
A.2d 762, 771 (Pa.Super. 2010).        “Parents are required to make diligent

efforts   towards   the   reasonably   prompt   assumption   of   full   parental

responsibilities.” In re A.L.D., 797 A.2d 326, 340 (Pa.Super. 2002). The

fundamental test in termination of parental rights under Section 2511(a)(2)

                                       -6-
J-S25037-20


was long ago stated in In re Geiger, 459 Pa. 636, 331 A.2d 172 (1975),

where the Pennsylvania Supreme Court announced that under what is now

Section 2511(a)(2), “the petitioner for involuntary termination must prove (1)

repeated and continued incapacity, abuse, neglect or refusal; (2) that such

incapacity, abuse, neglect or refusal caused the child to be without essential

parental care, control or subsistence; and (3) that the causes of the

incapacity, abuse, neglect or refusal cannot or will not be remedied.”     In

Interest of Lilley, 719 A.2d 327, 330 (Pa.Super. 1998).

      Instantly, Rachel Sahutsky, a CYS intake worker, testified that she was

unable to locate Mother throughout her involvement in Child’s case, which

began in approximately April 2017. (See N.T. Termination Hearing, 10/11/19,

at 15, 19). Lakenyia Taylor, Mother’s CYS caseworker, testified that she spent

more than two months working Child’s case before she spoke with Mother.

Upon initial contact on September 6, 2018, Mother told Ms. Taylor she was

unaware Child had returned to foster care. (Id. at 22). Although Mother

subsequently began regular visitation with Child, Ms. Taylor said the majority

of conversations between Mother and Child resulted in arguments that Mother

was unwilling or unable to resolve. (Id. at 31-34).

      Further, Ms. Taylor testified that CYS’s primary concern was Mother’s

mental health. Ms. Taylor described her observations of Mother’s unstable

mental state, including Mother’s inability to carry a direct conversation and

Mother’s belief in unsupported claims that people were opening and resealing


                                    -7-
J-S25037-20


her mail, “messing with her medication,” and “breaking in[to] her home, [and]

writing on the wall.” (Id. at 23, 36). Significantly, on multiple occasions, Ms.

Taylor explained to Mother that Mother needed to obtain a mental health

evaluation as part of her permanency plan. (Id. at 24-25). Although Mother

claimed to have obtained an evaluation, she refused to release any records to

Ms. Taylor. (Id. at 26).

      Child also testified at the hearing, reiterating that Mother denied having

any mental health problems.     (Id. at 7).   However, as far as Child knew,

Mother had not participated in the required mental health evaluation. (Id. at

5). Child also opined that Mother suffered from some form of mental illness:

“[A]s I got older, I realized that, like, every time a boyfriend left was when

[Mother] had to go to the hospital because that was when she tried to

overdose.” (Id. at 8). Based upon the foregoing, Child felt Mother’s home

would not be “stable” or “safe” for her. (Id. at 5). Child would not miss her

Mother if the court opted for termination, “because [Mother] wasn’t in [Child’s]

life for so long.” (Id. at 6). Consequently, Child actually requested that the

court terminate Mother’s rights. (Id. at 4, 6).

      CYS’s final witness was Mother herself, who failed to provide direct

responses for several of CYS’s questions. (Id. at 52-57). Mother conceded

she was hospitalized at Danville State Hospital, which treats individuals with

mental health issues, “once…because of safety concerns.” (Id. at 58). Mother

also explained her refusal to release her medical records to CYS, claiming it


                                     -8-
J-S25037-20


was an exercise of her “right to privacy.” (Id. at 59).

      Here, the witnesses’ testimony confirmed Mother’s sporadic and

prolonged absences from Child’s life. As the trial court explained, “the fact

Mother can go from sometime in April 2017 until September of 2018 without

contacting her child or the persons entrusted (who were family members) with

her care, shows a complete and utter desertion of her parental duties.” (Trial

Court Opinion at 2). Even when Mother participated in regular visitation, she

demonstrated an inability to peacefully communicate and resolve conflicts

with Child.

      Additionally, Mother failed to comply with her permanency plan

objectives by refusing to provide proof of the completion of a mental health

evaluation. On this record, the trial court correctly determined that CYS had

presented clear and convincing evidence that Mother would not remedy the

conditions that caused Child’s placement. See In Interest of Lilley, supra.

Therefore, Mother is not entitled to relief on her first claim. See In re Z.P.,

supra.

      In her second and third issues, Mother contends the trial court

erroneously denied her request for a bonding assessment. Absent such an

assessment, Mother emphasizes that she frequently visited Child, and Child

has admitted that she loves Mother. Mother insists these facts demonstrate

a strong emotional bond that, if severed, would be deleterious to Child.

Moreover, Mother suggests the court improperly relied on Child’s testimony


                                     -9-
J-S25037-20


about their relationship, considering her young age and the potential influence

of self-serving caseworkers. Mother concludes the court should have ordered

a bonding assessment to determine if termination is in Child’s best interests.

We disagree.

      Under Section 2511(b), the court must consider whether termination

will best serve the child’s needs and welfare.     In re C.P., 901 A.2d 516

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond, paying

close attention to the effect on the child of permanently severing the bond.”
Id. at 520 (internal citations omitted). Significantly:

         In this context, the court must take into account whether a
         bond exists between child and parent, and whether
         termination would destroy an existing, necessary and
         beneficial relationship.

         When conducting a bonding analysis, the court is not
         required to use expert testimony. Social workers and
         caseworkers can offer evaluations as well. Additionally,
         Section 2511(b) does not require a formal bonding
         evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

      “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and have …her rights terminated.” In re B.L.L., 787 A.2d


                                     - 10 -
J-S25037-20


1007, 1013 (Pa.Super. 2001). This Court has said:

         There is no simple or easy definition of parental duties.
         Parental duty is best understood in relation to the needs of
         a child. A child needs love, protection, guidance, and
         support. These needs, physical and emotional, cannot be
         met by a merely passive interest in the development of the
         child.   Thus, this [C]ourt has held that the parental
         obligation is a positive duty which requires affirmative
         performance.

         This affirmative duty encompasses more than a financial
         obligation; it requires continuing interest in the child and a
         genuine effort to maintain communication and association
         with the child.

         Because a child needs more than a benefactor, parental duty
         requires that a parent exert [herself] to take and maintain
         a place of importance in the child’s life.

         Parental duty requires that the parent act affirmatively with
         good faith interest and effort, and not yield to every
         problem, in order to maintain the parent-child relationship
         to the best of…her ability, even in difficult circumstances. A
         parent must utilize all available resources to preserve the
         parental relationship, and must exercise reasonable
         firmness in resisting obstacles placed in the path of
         maintaining the parent-child relationship. Parental rights
         are not preserved by waiting for a more suitable or
         convenient time to perform one’s parental responsibilities
         while others provide the child with his or her physical and
         emotional needs.

In re B., N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.
718, 872 A.2d 1200 (2005) (internal citations omitted). “[A] parent’s basic

constitutional right to the custody and rearing of …her child is converted, upon

the failure to fulfill…her parental duties, to the child’s right to have proper

parenting and fulfillment of [the child’s] potential in a permanent, healthy,

safe environment.” Id. at 856.

                                     - 11 -
J-S25037-20


       Instantly, Ms. Taylor admitted that Mother and Child love and care for

each other. (See N.T. Termination Hearing at 42). Ms. Taylor acknowledged

that Mother consistently visited with Child, and some sessions went well.

However, Ms. Taylor also explained that the majority of visits resulted in

arguments, often regarding trivial matters that Mother was unable or unwilling

to resolve. In sum, Ms. Taylor described the bond between Mother and Child

as more akin to friendship. (Id. at 43).

       Further, Child testified that her contact with Mother before the

termination hearing was often contentious.            Child revealed that their

arguments during phone calls and in-person visits tended to escalate to the

point that the communication would end prematurely. Child expressed her

preference for termination stating, “I love her because she is my mom, but …

I don’t want her to have rights of me.” (Id. at 12).

       In its analysis of Child’s best interests, the trial court emphasized Child’s

testimony that she did not feel safe in Mother’s home and wished for the

termination of parental rights.3 Despite Mother’s argument that the trial court

improperly denied her request for a bonding assessment, an assessment and

expert opinion are not necessary for the court to conduct a bonding analysis.

See In Z.P., supra. Although the court recognized the existence of some



____________________________________________


3To the extent that Mother’s argument can be construed as a challenge to
Child’s credibility, we defer to the trial court’s determination regarding the
weight of Child’s testimony. See In re Z.P., supra.

                                          - 12 -
J-S25037-20


bond, it found that the bond was not healthy and could be severed without a

detrimental effect on Child. On this record, sufficient evidence supported the

trial court’s findings regarding Child’s best interests, and Mother is not entitled

to relief on her second and third issues. Id. Accordingly, we affirm.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/22/2020




                                      - 13 -